DETAILED ACTION
Claims 1-2, 7-17 and 19-20 (filed 10/02/2020) have been considered in this action.  Claims 1-2 and 20 have been amended.  Claims 3-6 and 18 have been canceled.  Claims 7-17 and 19 have been presented in the same format as previously presented.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/02/2020 has been entered.
 

Response to Arguments
Applicant remarks (filed 10/02/2020) on page 7 note that AFCP 2.0 request had been filed, however requisite documents for AFCP 2.0 request were not filed and instead form PTO/SB/30EFS requesting continued examination (RCE) was 

Applicant’s arguments, see page 8 paragraph 1, filed 10/02/2020, with respect to rejection of claims 1 and 7-14 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claims 1 and 7-14 under 35 U.S.C. 112(a) has been withdrawn. 



Applicant’s arguments, see page 8 paragraph 4, filed 10/02/2020, with respect to rejection of claims 1 and 7-14 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1 and 7-14 under 35 U.S.C. 112(b) has been withdrawn.

Applicant’s arguments with respect to claims 1-2, 7-10, 13-17 and 19-20 rejected under 35 U.S.C. 102(a)(1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the 
As it relates to claim 2, the examiner notes that the applicant has relied upon antecedent basis for filtering of ‘the gesture’, and based upon the broadest reasonable interpretation and in light of the applicant’s specification, the examiner shall interpret this to mean that the filtering can filter a portion or sub-gesture of the gesture.  For example, if the recognition database contains 4 known gestures, but another gesture that does not correspond to any known gesture is received, that another gesture would be filtered as being extraneous for not corresponding to a recognized command.  The wording in claim 2 is odd because the very gesture that is being recognized, is also being filtered (i.e. removed) for performing a command, suggesting that a gesture can both be filtered (i.e. not considered a recognized command), and then implemented as a command.  The examiner suggests improving the wording of claim 2 to make it more clear that the gesture that is being filtered is not the same gesture as that which is generating a stop command.  Based upon the sections of the instant application pointed out by the applicant, namely paragraphs [0075]-[0077] of the specification, the claimed filtering corresponds to insignificant or extraneous 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-10, 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 9393695, herein Scott) in view of Snook et al. (US 20100278393, hereinafter Snook).

In regards to Claim 1, Scott teaches “A method for programming a control over an industrial process the method comprising the steps of: establishing a command related to an activation of a corresponding control function over an aspect of the industrial process” ([col 9 line 1] The list of expected motions may be programmed into the library using a learning mode or the like with the motion recognition system 16; [col 2 line 64] After detecting the positions and/or motions, the range camera system may perform various operations in the industrial automation system based on those detected positions and/or motions; [col 3 line 50] After determining the automation command that corresponds to the detected positions and/or motions, the motion recognition system 16 may send the automation command to the system controller 18, which may implement the automation command on an industrial automation device 20 coupled to the system controller 18) “storing, in a database, an image relating to a gesture, wherein the gesture is associated with a particular motion of a portion of a body of an operator of the industrial process” ([col 8 line 62] FIG. 7 “associating, in the database, a  corresponding relationship between the gesture and the established commands” (Fig. 7 shows stop and slow associated with different gestures; [col 9 line 12] The motion recognition system 16 may then store the pattern of motion of the data points 83 (automation commands 128) in the library 122 and associate the pattern with the respective input automation command; wherein a library can be considered a database; [col 8 line 66] The library 122 may include a list of expected motions by the element and a corresponding automation command. The list of expected motions may be programmed into the library using a learning mode or the like with the motion recognition system 16. As such, an operator or technician may provide an input to the motion recognition system 16 indicating an automation command for a particular industrial automation device 20. The operator may then position himself within the view window of the range camera 14 and perform various movements or gestures that he intends to be associated “observing, with a camera and during an operation of the industrial process, the operator located at a place remote from the industrial process” ([col 2 line 67] the range camera system may detect the positions and/or motions of persons and/or objects (e.g., robots, autonomous guided vehicles, or machines) within the industrial automation system space and use the detected positions and/or motions to control various industrial automation devices in the industrial automation system; [col 6 line 7] As shown in FIG. 2, the time-of-flight camera system 34 may be employed in the industrial automation environment 24 or in a controlled environment such as a power control room; wherein the power control room is considered remote from the industrial automation environment which is where the industrial process occurs as shown in Fig. 2) “wherein the camera provides a real time video data stream comprising data related to the observed operator” ([col 3 line 20] The range camera system 12 may include one or more range cameras 14 and a motion recognition system 16. The range camera 14 may include any type of camera or sensor system that may detect positions and/or movements of any element in its viewing window... the range camera 14 may include...video cameras; [col 2 line 67] the range camera system may detect the positions and/or motions of persons) “to a gesture recognition user interface (GRUI), further wherein the GRUI processes the real time video data stream to:” ([col 8 line 45] the motion recognition system 16 may detect a motion or movement pattern of the element based on how the positions of the data points 82 or 102 change over time... the motion recognition system 16 may recognize the motion or gestures of the element; Fig. 1 shows camera 14 providing real time video stream and interfaced with motion/gesture recognition system 16 which is interfaced with the automation system controller 18) “sense a movement of the portion of the body of the observed operator” (Fig. 1 shows camera 14 observing operator 26 [col 9 line 39] the motion recognition engine 124 detects that the human 26 is waving both of his arms left and right; [col 3 line 45] The detected positions and/or motions received by the range camera 14 may be input into the motion recognition system 16, which may interpret the detected positions and/or motions and determine various automation commands that may correspond to the detected positions and/or motions) “query the database to determine whether the sensed movement corresponds to a safety related gesture...; generate a stop command in response to determining that the sensed movement corresponds to the safety related gesture;” ([col 9 line 36] the processor 44 may include a motion recognition engine 124 that may identify an automation command 128 from the library 122 based on the detected positions “assert a controlling input to the industrial process corresponding to the stop` command” (Fig. 4 step 70; [col 11 line 4] the motion recognition system 16 may proceed to block 70 and implement the automation command determined at block 64; [col 3 line 50] After determining the automation command that corresponds to the detected positions and/or motions, the motion recognition system 16 may send the automation command to the system controller 18, which may implement the automation command on an industrial automation device 20 coupled to the system controller 18; [col 9 line 51] As such, the automation commands may include, but are not limited to, starting a device, stopping a device, increasing a speed or output of a device, decreasing a speed or output of a device, and the like) “and activate the control over the industrial process based on the asserted controlling input” ([col 3 line 50] After determining the automation command that corresponds to the detected positions and/or motions, the motion recognition system 16 may send the automation command to the system controller 18, which may implement the automation command on “wherein the control over the industrial automation process comprises immediately stopping the industrial control process in response to the activation of the control” ([col 3 line 55] the motion recognition system 16 may receive a detected motion from the range camera 14 and may interpret the detected motion as a command to stop one of the devices 20 in the industrial automation system 10.  As such, the motion recognition system 16 may send a signal to the system controller 18 to stop the respective industrial automation device 20; [col 5 line 46] the range camera system 12 may send the system controller 18 automation commands to stop or alter the operations of the industrial automation devices 20 or the machine 28 to such that the industrial automation devices 20 or the machine 28 avoid the human 26; [col 9 line 25] ‘the motion recognition system 16 may store the movement of the data points 82 (automation command 128) with an association to an emergency stop automation command in the library 122’; wherein emergency stop implies immediate stopping because an emergency is occurring) “wherein the activated control is imposed over the industrial process independent of an actuation exerted with zero or more manual, manual-electric, or automatic controllers operable parallel to the programming steps” ([col 4 line 7] the system controller 18 may receive various types of information 
Scott fails to teach “wherein determining whether the sensed movement corresponds to the safety related gesture comprises filtering the sensed movement that is unrelated to the activation of the corresponding control function”.
Snook teaches “wherein determining whether the sensed movement corresponds to the safety related gesture comprises filtering the sensed movement that is unrelated to the activation of the corresponding control function” ([0003] Gestures recognized from the motion may control certain aspects of an operating system or executing application... A user may perform gestures in the physical space, where the gestures are translated to a control in a 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the industrial gesture recognition control command system that uses cameras to observe an operator and execute commands when a sensed movement of the operator corresponds to a safety related gesture that generates a stop command as taught by Scott with the gesture recognition system that uses cameras to monitor gestures of an operator and filters out extraneous motions/movements 

In regards to Claim 2, Scott teaches “A method for operating an industrial process comprising the steps of: capturing a gesture of an operator of the industrial process with a camera” ([col 2 line 60] The present disclosure is generally directed towards a range camera system disposed in an industrial automation system that may detect positions and/or motions of persons and/or objects within a space encompassing the industrial automation system; wherein a motion of a person is considered a gesture) “comparing the gesture to a gesture database...” ([col 9 line 41] the motion recognition engine 124 may compare the detected motion to the motions or patterns of motion stored in the library 122) “determining that the gesture corresponds to a safety related gesture by the operator based on the comparison; generating a stop command associated with a stop function of the industrial process;” ([col 9 line 36] the processor 44 may include a motion recognition engine 124 that may identify an automation command 128 from the library 122 based on the detected positions and/or motions of the element. For example, if the motion recognition engine 124 detects that the human 26 is waving both of his arms left and right, the motion “transmitting an electronic signal representative of the stop command to control logic operable for controlling the industrial process” ([col 3 line 50] After determining the automation command that corresponds to the detected positions and/or motions, the motion recognition system 16 may send the automation command to the system controller 18, which may implement the automation command on an industrial automation device 20 coupled to the system controller 18... the motion recognition system 16 may send a signal to the system controller 18 to stop the respective industrial automation device 20) “and automatically exerting the stop function associated with controlling the industrial process based on the command independent of a physical contact exertable with an action of the operator using a device configured to control the industrial process with the physical contact” ([col 3 line 50]  After determining the automation command that corresponds to the detected positions and/or motions, the motion recognition system 16 may send the automation command to the system controller 18, which may implement the automation command on an industrial automation device 20 coupled to the system controller 18... The sensors 22 may be any type of sensor such as a push-button sensor...the system “wherein exerting the stop function associated with the industrial automation process comprises immediately stopping the industrial control process in response to automatically exerting the control function” ([col 3 line 55] the motion recognition system 16 may receive a detected motion from the range camera 14 and may interpret the detected motion as a command to stop one of the devices 20 in the industrial automation system 10.  As such, the motion recognition system 16 may send a signal to the system controller 18 to stop the respective industrial automation device 20; [col 5 line 46] the range camera system 12 may send the system controller 18 automation commands to stop or alter the operations of the industrial automation devices 20 or the machine 28 to such that the industrial automation devices 20 or the machine 28 avoid the human 26; [col 9 line 25] ‘the motion recognition system 16 may store the movement of the data points 82 (automation command 128) with an association to an emergency stop automation command in the library 122’).
“wherein comparing the gesture to the gesture database comprises filtering the gestures that is unrelated to an activation of a corresponding control function associated with the industrial process”.
Snook teaches “wherein comparing the gesture to the gesture database comprises filtering the gestures that is unrelated to an activation of a corresponding control function associated with the industrial process” ([0003] Gestures recognized from the motion may control certain aspects of an operating system or executing application... A user may perform gestures in the physical space, where the gestures are translated to a control in a gesture-based system; [0004] It may be desirable to isolate aspects of captured motion to differentiate random and extraneous motions... The isolated aspect may be an aspect of the captured motion that is identified so as to remove the consideration of the isolated aspect from the analysis for gesture recognition. For example, gesture filters may be modified to correspond to the user's natural lean to eliminate the effect the lean has on the registry of a motion with a gesture filter. Thus, by modifying the gesture filters to correspond to the user's natural lean, the lean may not register a gesture that would otherwise correspond to a gesture filter for that gesture; [0047]-[0051] and [0141]-[0156] describe how filtering of movements compares certain parameters of the gesture to recognize what 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the industrial gesture recognition control command system that uses cameras to observe an operator and execute commands when a sensed movement of the operator corresponds to a safety related gesture that generates a stop command as taught by Scott with the gesture recognition system that uses cameras to monitor gestures of an operator and filters out extraneous motions/movements of the operator when determining command correspondence as taught by Snook because it would inherit the stated benefit of Snook, namely “[0004] It may be desirable to isolate aspects of captured motion to differentiate random and extraneous motions”.  Snook also notes another related benefit to filtering of gestures, namely “[0094] Properly identifying gestures and the intent of a user greatly helps in creating a positive user experience”.  By isolating certain aspects of the captured motion so that extraneous motions can be ignored/filtered, user confidence in the gesture interface system is improved because extraneous motions such as scratching of a user’s nose, as noted in paragraphs [0154]-[0156], are ignored and thus would not implement unintended command activation.  In 

In regards to Claim 7, Scott and Snook teach a method for programming a control over an industrial process through gesture recognition and filtering as taught by claim 1.  Scott further teaches “The method as described in Claim 1, further comprising allowing an implementation of one or more of the generating step or the asserting step based restrictively on an authority of the operator corresponding thereto” ([col 21 line 13] different levels of authority may be associated with different humans in the industrial automation 

In regards to Claim 8, Scott and Snook teach a method for programming a control over an industrial process through gesture recognition and filtering as taught by claim 7.  Scott further teaches “The method as described in Claim 7, wherein observing the operator comprises recognizing the operator” ([col 20 line 64] the motion recognition system 16 may, at block 194, identify authorized personnel based on whether their facial features, body parameters, or the like match that of the facial features, body parameter, or the like stored in the profiles;).

In regards to Claim 9, Scott and Snook teach a method for programming a control over an industrial process through gesture recognition and filtering as taught by claim 1.  Scott further teaches “The method as described in Claim 8, wherein observing the operator further comprises determining that the authority of the operator making the gesture comprises an allowable validity” ([col 20 line 32] At block 194, the motion recognition system 16 may identify humans operating or present in the industrial automation environment 24.  The motion recognition system 16 may then determine which of the present humans are authorized to implement automation commands using the motion recognition system 16).

In regards to Claim 10, Scott and Snook teach a method for programming a control over an industrial process through gesture recognition and filtering as taught by claim 9.  Scott further teaches “The method as described in Claim 9 wherein the recognizing of the operator comprises pairing, relationally, an identity of an authorized candidate operator and a corresponding unique authority level in relation to the controlling of the industrial process”
[col 20 line 60] The motion recognition system 16 may also store profiles of authorized individuals in its memory. For instance, the profiles may include data related to facial features, body parameters, or the like associated with authorized humans.  As such, the motion recognition system 16 may, at block 194, identify authorized personnel based on whether their facial features, body parameters, or the like match that of the facial features, body parameter, or the like stored in the profiles



In regards to Claim 13, Scott and Snook teach a method for programming a control over an industrial process through gesture recognition and filtering as taught by claim 7.  Scott further teaches “The method as described in Claim 7, further comprising inhibiting, impeding, deterring, or preventing an implementation of the one or more of the generating step, the asserting step or the activating step, upon a determination that the operator lacks the authority” ([col 15 line 50] the motion recognition system 16 may provide additional security in preventing unauthorized personnel from operating devices in the industrial automation system 10; [col 20 line 32] At block 194, the motion recognition system 16 may identify humans operating or present in the industrial automation environment 24.  The motion recognition system 16 may then determine which of the present humans are authorized to implement automation commands using the motion recognition system 16).

In regards to Claim 14, Scott and Snook teach a method for programming a control over an industrial process through gesture recognition and filtering as taught by claim 7.  Scott further teaches “The method as described in Claim 7, further comprising, upon a determination that the operator lacks the authority, triggering a corresponding indication, alert, alarm, or notice” ([col 20 line 13] the notification message may also include an indication that a human is present in the industrial automation environment 24 when it is not authorized to be present and the like).

In regards to Claim 15, Scott and Snook teach a method for operating a control over an industrial process through gesture recognition and filtering as taught by claim 2.  Scott further teaches “The method as described in Claim 2, wherein capturing the gesture of the operator of the industrial process comprises: processing the image captured with the camera in relation to the gesture of the operator” ([col 9 line 9] the motion recognition system 16 may record how the data points 82 move or a pattern of motion of the data points 82 that correspond to the human 26; [col 5 line 29] the range camera system 12 may process data related to body extremity of the human 26) “and querying the gesture database comprising a catalog of gestures associated with one or more inputs relating to the operating of the industrial process” ([col 9 line 36] the processor 44 may include a motion recognition engine 124 that may identify an automation command 128 from the library 122 based on the detected positions and/or motions of the element; Fig. 7 shows library in storage, which can be considered a database).

In regards to Claim 16, Scott and Snook teach a method for operating a control over an industrial process through gesture recognition and filtering as taught by claim 15.  Scott further teaches “The method as described in Claim 15 wherein generating the stop command is based on the querying of the catalog of the gesture database” ([col 9 line 39] the processor 44 may include a motion recognition engine 124 that may identify an automation command 128 from the library 122 based on the detected positions and/or motions of the element.  For example, if the motion recognition engine 124 detects that the human 26 is waving both of his arms left and right, the motion recognition engine 124 may compare the detected motion to the motions or patterns of motion stored in the library 122 and determine that the motion corresponds to a stop automation command for a particular industrial automation device 20).

In regards to Claim 17, Scott and Snook teach a method for operating a control over an industrial process through gesture recognition and filtering as taught by claim 16.  Scott further teaches “The method as described in Claim 16 wherein the catalog of the gesture database pairs, relationally, the operator gestures with a corresponding particular control input” ([col 8 line 62] FIG. 7 illustrates an example of a library 122 of automation motion commands that may be stored in the storage 48 of the motion recognition system 16.  The library 122 may include a list of expected motions by the element and a corresponding automation command; [col 3 line 50] After determining the automation command that corresponds to the detected positions and/or motions, the motion recognition system 16 may send the automation command to the system controller 18, which may implement the automation command on an industrial automation device 20 coupled to the system controller 18... the motion recognition system 16 may send a signal to the system controller 18 to stop the respective industrial automation device 20).

In regards to Claim 19, Scott and Snook teach a method for operating a control over an industrial process through gesture recognition and filtering as “The method as described in Claim 2, wherein the stop function of the industrial process relates to stopping an operation of one or more of a machine, a valve, a chemical reaction, or a combustion” ([col 2 line 67] the range camera system may detect the positions and/or motions of persons and/or objects (e.g., robots, autonomous guided vehicles, or machines) within the industrial automation system space and use the detected positions and/or motions to control various industrial automation devices in the industrial automation system; [col 3 line 62] Industrial automation devices 20 may include any type of machine or device that may operate within the industrial automation system 10; ([col 3 line 51] the motion recognition system 16 may receive a detected motion from the range camera 14 and may interpret the detected motion as a command to stop one of the devices 20 in the industrial automation system 10; [col 3 line 62] Industrial automation devices 20 may include any type of machine or device that may operate within the industrial automation system 10.)

In regards to Claim 20, Scott discloses “A method for controlling an industrial process, the method comprising the steps of: maintaining a gesture database related to a gesture associated with an input relating to the controlling of the industrial process” ([col 8 line 62] FIG. 7 illustrates an example of a library 122 of automation motion commands that may be stored in the storage 48 of the motion recognition system 16.  The library 122 may include a list of expected motions by the element and a corresponding automation command) “processing an image captured with a camera in relation to a motion of an operator of the industrial process located at a place remote from the industrial process” ([col 9 line 9] the motion recognition system 16 may record how the data points 82 move or a pattern of motion of the data points 82 that correspond to the human 26; [col 5 line 29] the range camera system 12 may process data related to body extremity of the human 26; [col 2 line 67] the range camera system may detect the positions and/or motions of persons and/or objects (e.g., robots, autonomous guided vehicles, or machines) within the industrial automation system space and use the detected positions and/or motions to control various industrial automation devices in the industrial automation system; [col 6 line 7] As shown in FIG. 2, the time-of-flight camera system 34 may be employed in the industrial automation environment 24 or in a controlled environment such as a power control room; wherein the power control room is considered remote from the industrial automation environment which is where the industrial process occurs as shown in Fig. 2)) “wherein processing the image comprises processing a real time video data stream, comprising data related to the operator, provided by the camera” ([col 3 line 20] The range camera system 12 may include one or more range cameras 14 and a motion recognition system 16. The range camera 14 may include any type of camera or sensor system that may detect positions and/or movements of any element in its viewing window... the range camera 14 may include...video cameras; [col 2 line 67] the range camera system may detect the positions and/or motions of persons) “querying the gesture database based on the processed image...” ([col 9 line 36] the processor 44 may include a motion recognition engine 124 that may identify an automation command 128 from the library 122 based on the detected positions and/or motions of the element) “recognizing the motion of the operator as comprising the gesture associated with the controlling of the industrial process” ([col 9 line 39] the motion recognition engine 124 detects that the human 26 is waving both of his arms left and right; [col 9 line 41] the motion recognition engine 124 may compare the detected motion to the motions or patterns of motion stored in the library 122. [col 3 line 50] After determining the automation command that corresponds to the detected positions and/or motions, the motion recognition system 16 may send the automation command to the system controller 18, which may implement the automation command on an industrial “determining that the recognized gesture corresponds to a safety related gesture by the operator; generating a stop command associated with a stop function of the industrial process;” ([col 3 line 51] the motion recognition system 16 may receive a detected motion from the range camera 14 and may interpret the detected motion as a command to stop one of the devices 20 in the industrial automation system 10; [col 9 line 15] the operator may provide an input to the motion recognition system 16 to enter into a learning mode and specify that the a particular motion or gesture should be associated with an emergency stop an automation command for a particular automation device 20... the motion recognition system 16 may store the movement of the data points 82 (automation command 128) with an association to an emergency stop automation command in the library 122; wherein because the system can store both stop and emergency stop commands, it can determine if the movement corresponds to a safety related gesture because emergency stops are safety related, while stops are not; [col 3 line 20] by using the range camera system 12 to monitor various elements within the industrial automation system 10, the system controller 18 may better manage the safe operations of the “generating a stop command corresponding to the control over the at least one function of the industrial process” (Fig. 4 step 70 [col 11 line 4] the motion recognition system 16 may proceed to block 70 and implement the automation command determined at block 64; ([col 3 line 51] the motion recognition system 16 may receive a detected motion from the range camera 14 and may interpret the detected motion as a command to stop one of the devices 20 in the industrial automation system 10;) “inputting the generated stop command to control logic operable for implementing control associated with the stop function of the industrial process; and implementing the control associated with the stop function of the industrial process based on the stop command” ([col 3 line 50] After determining the automation command that corresponds to the detected positions and/or motions, the motion recognition system 16 may send the automation command to the system controller 18, which may implement the automation command on an industrial automation device 20 coupled to the “wherein implementing the control comprises immediately stopping the industrial control process in response to the stop command” ([col 3 line 55] the motion recognition system 16 may receive a detected motion from the range camera 14 and may interpret the detected motion as a command to stop one of the devices 20 in the industrial automation system 10.  As such, the motion recognition system 16 may send a signal to the system controller 18 to stop the respective industrial automation device 20; [col 5 line 46] the range camera system 12 may send the system controller 18 automation commands to stop or alter the operations of the industrial automation devices 20 or the machine 28 to such that the industrial automation devices 20 or the machine 28 avoid the human 26; [col 9 line 25] ‘the motion recognition system 16 may store the movement of the data points 82 (automation command 128) with an association to an emergency stop automation command in the library 122’) “wherein the industrial process is controlled automatically according to the implementing of the control independent of an input exertable with an action of the operator to a touch- based manual or manual-electric control device” ([col 4 line 7] the system controller 18 may receive various types of information from various sensors 22 in the industrial automation system 10. The sensors 22 may be any type of sensor 
Scott fails to teach “wherein querying the gesture database comprises filtering the gesture that is unrelated to the input relating to the controlling of the industrial process”.
 Snook teaches “wherein querying the gesture database comprises filtering the gesture that is unrelated to the input relating to the controlling of the industrial process” ([0003] Gestures recognized from the motion may control certain aspects of an operating system or executing application... A user may perform gestures in the physical space, where the gestures are translated to a control in a gesture-based system; [0004] It may be desirable to isolate aspects of captured motion to differentiate random and extraneous motions... The isolated aspect may be an aspect of the captured motion that is identified so as to remove 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the industrial gesture recognition control command system that uses cameras to observe an operator and execute commands when a sensed movement of the operator corresponds to a safety related gesture that generates a stop command as taught by Scott with the gesture recognition system that uses cameras to monitor gestures of an operator and filters out extraneous motions/movements of the operator when determining command correspondence as taught by Snook because it would inherit the stated benefit of Snook, namely “[0004] It may be desirable to isolate aspects of captured motion to differentiate random and .

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Scott and Snook as applied to claim 10, and further in view of Nguyen et al. (US 20100301995, herein Nguyen).

In regards to Claim 11, Scott and Snook teach the gesture based automation control system as incorporated by claim 10.  As described above, it has already been established that Scott can create relational pairings of the identity of operators and unique authorization levels in relation to the controlling of the automated industrial process.
Scott and Snook fails to teach “wherein the relational pairing of the identity of the unique authority level corresponding to the authorized candidate operator comprises querying an operator authority database in relation to the operator”.
Nguyen teaches “wherein the relational pairing of the identity of the unique authority level corresponding to the authorized candidate operator comprises querying an operator authority database in relation to the operator” ([0048] the camera could photograph the facial features of user 425 and compare this photograph to a database of photographs of authorized persons using facial recognition techniques known to one skilled in the art).  


In regards to Claim 12, Scott, Snook and Nguyen teach the gesture based automation control system as incorporated by claim 11.  Nguyen further teaches “wherein the relational pairing of the identity of the unique authority level corresponding to the authorized candidate operator further comprises: identifying the operator, based on the querying of the operator authority database, in relation to the authorized candidate operator” ([0048] the camera could photograph the facial features of user 425 and compare this photograph to a database of photographs of authorized persons using facial recognition techniques known to one skilled in the art).  Scott further teaches “validating that the unique authority level corresponding to the identified operator comprises, positively, the controlling of the automated industrial process” ([col 20 line 32] At block 194, the motion recognition system 16 may identify humans operating or “and enabling, based on the validating step, one or more of the generating of the command, inputting of the generated command, or exerting of the control function” ([col 20 line 32] At block 194, the motion recognition system 16 may identify humans operating or present in the industrial automation environment 24.  The motion recognition system 16 may then determine which of the present humans are authorized to implement automation commands using the motion recognition system 16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116